t c memo united_states tax_court lisa laflamme petitioner v commissioner of internal revenue respondent docket no filed date during p a self-employed_individual made a contribution to her pension_plan p deducted the contribution on her schedule c profit or loss from business r disallowed the deduction on her schedule c but permitted p to deduct the contribution from gross_income on her form_1040 u s individual_income_tax_return respondent also determined that p was liable for an accuracy-related_penalty under sec_6662 held p is entitled to deduct her pension contribution when calculating her income_tax_liability but not when calculating her self- employment_tax liability p is not liable for the accuracy-related_penalty lisa laflamme pro_se d’aun e clark for respondent memorandum opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for and a dollar_figure accuracy-related_penalty under sec_6662 after a stipulation of settled issues the issues remaining for decision are whether for the purpose of calculating her self-employment_tax liability petitioner is entitled to deduct the contributions she made to her pension_plan and whether petitioner is liable for an accuracy-related_penalty under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar the parties stipulated that petitioner is not entitled to a charitable_contribution_deduction on her schedule a itemized_deductions and petitioner is entitled to deduct dollar_figure of car and truck expenses that she claimed on her schedule c profit or loss from business adjustments made to petitioner’s self-employment_tax adjusted_gross_income and itemized_deductions are computational and will be resolved by our holding herein background the parties submitted this case fully stipulated under rule the stipulation of facts the stipulation of settled issues and the attached exhibits are incorporated herein by this reference petitioner resided in florida at the time the petition was filed during petitioner was a self-employed real_estate agent that year she contributed dollar_figure to the lisa k laflamme defined benefit pension_plan and trust pension contribution petitioner claimed a deduction for the pension contribution on line pension and profit sharing plans of the schedule c she attached to her form_1040 u s individual_income_tax_return for petitioner did not claim a deduction for the pension contribution on line self- employed sep simple and qualified_plans of her form_1040 respondent subsequently issued petitioner a notice_of_deficiency disallowing the pension contribution deduction that she claimed on her schedule c but allowing her to deduct the pension contribution on line of her form_1040 the notice_of_deficiency also determined an accuracy-related_penalty under sec_6662 on the basis of negligence or disregard of the rules and regulations schedule c deductions reduce net_earnings_from_self-employment thereby reducing a taxpayer’s self-employment_tax liability see sec_1401 and sec_1402 discussion i pension contribution the self-employment_tax imposed by chapter tax on self-employment_income of subtitle a of the code is distinct from the income_tax imposed by chapter normal taxes and surtaxes see 79_tc_985 n ross v commissioner tcmemo_1995_599 when a taxpayer deducts an expense on her schedule c it reduces her net_earnings_from_self-employment thereby reducing her self-employment_tax liability the deductions on schedule c also reduce the taxpayer’s income_tax_liability by lowering the business income included in her gross_income petitioner argues that she is entitled to deduct the pension contribution on her schedule c because she believes the code permits a deduction for contributions made by a self-employed taxpayer to her pension_plan in computing both the income_tax and the self-employment_tax a income_tax sec_1 imposes a tax on the taxable_income of individuals taxable_income is gross_income minus the deductions allowed by chapter normal taxes and surtaxes sec_63 sec_62 enumerates the deductions permitted from gross_income sec_404 governs the deductibility of an employer’s contribution to an employee_pension_plan in general an employer is permitted to deduct a contribution to a pension_plan if the contribution satisfies sec_162 relating to trade_or_business_expenses or relating to expenses for production_of_income sec_404 sec_1_404_a_-1 income_tax regs historically self-employed taxpayers were not considered to be their own employers and employees and the contributions they made to their pension plans were not business_expenses see 768_fsupp_1305 n d ill stating that such contributions have never before been considered business_expenses thus self-employed taxpayers were unable to deduct the contributions they made to their pension plans see s rept no 1962_3_cb_303 discussing the then-existing discrimination in present law under which self-employed individuals--sole proprietors and partners --are prevented from participating in retirement plans established for the benefit of their employees although owner-managers of corporations may do so in congress enacted the self-employed individuals tax retirement act of act pub_l_no 76_stat_809 to allow self-employed taxpayers to deduct from gross_income the contributions they made to their pension plans s rept no supra c b pincite to allow the deduction act sec_3 stat pincite provides that a self-employed_individual is considered to be her own employer and her own employee and contributions made by a self-employed taxpayer to her pension_plan shall be considered to satisfy the conditions of sec_162 or sec_212 s rept no supra c b pincite see sec_404 further act sec stat pincite amended sec_62 to provide that self-employed individuals were entitled to the deduction from gross_income allowed by sec_404 s rept no supra c b pincite see sec_62 thus petitioner for the purposes of calculating her income_tax_liability is entitled to deduct the pension contribution from gross_income the legislative_history to the act states this bill is designed to encourage the establishment of voluntary retirement plans by self-employed persons by allowing self-employed individuals to be covered by qualified_plans and by extending to them some of the favorable tax benefits present law now provides in the case of qualified_retirement_plans established by employers for their employees s rept no 1962_3_cb_303 the contribution is considered to satisfy sec_162 or sec_212 only to the extent of the earned_income the individual derived from the trade_or_business to which the pension_plan relates sec_404 respondent does not dispute that petitioner had sufficient earned_income to allow her entire pension contribution to be considered to satisfy sec_162 in the context of the sec_404 deduction b self-employment_tax sec_1401 imposes a tax on the self-employment_income of every individual s elf-employment income is generally defined as the net_earnings_from_self-employment derived by an individual sec_1402 the term net_earnings_from_self-employment is defined as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle ie subtitle a of title_26 which are attributable to such trade_or_business sec_1402 thus for the purposes of determining her self-employment_tax petitioner can deduct the amount of the pension contribution only if the pension contribution is a deduction allowed by subtitle a income taxes of the code and attributable to her trade_or_business subtitle a allows petitioner a deduction for the pension contribution see supra pp thus petitioner is entitled to deduct the pension contribution when computing self- employment_tax liability if it is attributable to her trade_or_business before the act contributions made by self-employed taxpayers to their pension plans historically were not considered business_expenses and were not deductible under sec_162 see supra p see also gale f_supp pincite- discussing the treatment of such contributions before the act it appears that petitioner is arguing that because the act treats the pension contribution as a business_expense satisfying sec_162 for the purpose of computing her income_tax_liability under chapter the contribution should be treated as a business_expense for the purpose of computing her self-employment_tax liability under chapter deductions are a matter of legislative grace and are construed narrowly 417_us_134 308_us_488 292_us_435 stating only as there is clear provision therefor can any particular deduction be allowed taxpayers bear the burden of proving their entitlement to deductions see rule a 290_us_111 except for the special rule in sec_404 a self- employed taxpayer’s contribution is not an expense attributable to the taxpayer’s trade_or_business petitioner points us to no authority and we have discovered none that provides that the special rule in sec_404 a applies outside the context of that section petitioner’s pension contribution is not attributable to her trade_or_business thus petitioner’s pension contribution is not deductible on her schedule c see hough v commissioner tcmemo_1997_361 stating that the self-employed taxpayer’s contribution to his pension_plan was not deductible on his schedule c aff’d without published opinion 162_f3d_1151 3d cir ii accuracy-related_penalty pursuant to sec_6662 and b a taxpayer may be liable for a penalty of of the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code sec_6662 sec_1 b income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 disregard means any careless reckless or intentional disregard sec_6662 the burden of production is on the commissioner to produce evidence that it is the legislative_history suggests that the sec_404 rule is limited to the income_tax stating that the act allows contributions to retirement plans to be a deduction for income_tax purposes s rept no supra c b pincite appropriate to impose the relevant penalty see sec_7491 116_tc_438 we find that respondent has met his burden of production the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer shows that he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite we find that petitioner had reasonable_cause for the position taken on her return regarding the pension contribution and acted in good_faith see sec_6664 petitioner knowing that she was entitled to deduct her pension contribution mistakenly believed she was entitled to deduct it on line of her schedule c which was labeled as pension and profit-sharing_plans see sec_1_6664-4 income_tax regs stating that a honest mistake of law may indicate reasonable_cause and good_faith to reflect the foregoing decision will be entered under rule
